DETAILED ACTION
The following is a non-final office action in response to applicant’s remarks filed on 06/17/2022 for response of the office action mailed on 04/19/2022.  A new claim 6 is added. Therefore, claims 1-6 are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Claim Objections
Claim 6  is objected to because of the following informalities: 
Claim 6 in line 2, "secondary base station configuration information” should be replaced by  "the secondary base station configuration information”. 
Claim 6 in line 3, "from RRC_CONNECTED to RRC_INACTIVE” should be replaced by "from the RRC_CONNECTED to the RRC_INACTIVE”. 

Appropriate correction is required.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (2020/0221526), Jin hereinafter, in view of  Teyeb et al. (2021/0337436),  Teyeb  hereinafter.

Re. Claims 1 and 3, Jin teaches a communication terminal device (Fig. 1I/ Fig. 2I, Fig. 1C, 1c-15), comprising: circuitry (Fig. 1I, 1l-40 / 2l, 2i-40) configured to perform radio communication with a186 plurality of base stations (Fig. 1C, 1c-10/1c-30; Fig.2C, 2c-10/2c-30, see ¶0012,  ¶0016-¶0017, ¶0029, ¶0107, ¶0230) and a communication system (Fig. 1C/Fig. 2C), comprising: a communication terminal device (Fig. 1I/ Fig. 2I, Fig. 1C, 1c-15); and a plurality of base stations (Fig. 1C, 1c-10/1c-30; Fig.2C, 2c-10/2c-30) configured to perform radio communication with the 5communication terminal device (Fig. 1C, 1c-10/1c-30; Fig.2C, 2c-10/2c-30, see ¶0012,  ¶0016-¶0017, ¶0029, ¶0107, ¶0230), wherein the plurality of base stations include a master base station (Fig. 1C, 1c-10/Fig.2C, 2c-10) and a secondary base station (Fig. 1C, 1c-30 / Fig.2C, 2c-30)  that provide the communication terminal device with dual connectivity (discussed throughout, ¶0012, ¶0029,¶0107, ¶0271, ¶0284 & Fig. 2E-G ; NR gNB controls/uses a plurality of cells (such as primary cell, secondary cell) for using carrier aggregations/dual connectivity (DC); NR gNB is in charge of user devices, operates in conjunction with  LTE system, eNB. Here, gNB/NR is interpreted as a master base station and eNB/LTE is interpreted as secondary base station), the communication terminal device maintains secondary base station 10configuration information on configuring the secondary base station even after transitioning from RRC_CONNECTED to RRCINACTIVE (Fig. 2E-G & ¶0023 -  a method for a terminal to change a radio resource control (RRC) state, including identifying whether information on a secondary cell with which a cell configuration is to be maintained is included in a control message received from a base station, determining whether to maintain the cell configuration of the secondary cell in the RRC inactive state based on a result of the identification, and maintaining the cell configuration determined in determining whether to maintain the cell configuration. Fig. 2E-G & ¶0024 - Furthermore, in the method, identifying whether information on a secondary cell with which a cell configuration is to be maintained is included may further include identifying whether the control message is a message to indicate the transition of the terminal to the RRC inactive state (from RRC Connected state, see Fig. 2F) and identifying whether a first SCell list indicative of a secondary cell is included in the information. Fig. 2E-G & ¶0284 - If a UE is in an inactive state in an LTE or NR system, a method using UE context may be considered. That is, when the UE makes transition to an inactive state, a base station may indicate that the UE should maintain a configuration for a secondary cell. See, Option 1 from ¶0285 to ¶0287 and Option 2 from ¶0288 to ¶0290, as both options can reduce a time delay necessary for corresponding operation because a UE performs the operation of performing RF synchronization and tuning on the configured secondary cells. Fig. 2E-G & ¶0293 - at step 2f-45, the base station 2f-02 may indicate that the UE 2f-01 should make transition to an inactive state (from RRC Connected state, see Fig. 2F) for a cause, such as the absence of downlink data. ….. the RRC message may include an indication for a configuration that needs to be maintained in secondary cells Nos.  2 and 3.  The UE 2f-01 may transmit, to the base station 2f-02, a confirm message (e.g., RRC connection reconfiguration complete message, RRC connection release complete message) for the message at step 2f-50, and may make transition to an inactive state at step 2f-55.  Jin’s disclosures as described above,  provides an efficient mechanism for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state in a next-generation mobile communication system.), and 15the communication terminal device again transitions to the RRC_CONNECTED using the maintained secondary base station configuration information (Fig. 2E-G & ¶0289 - A base station explicitly configures a carrier aggregation for a given secondary cell in a Resume message to indicate that a UE should make transition from an inactive state to a connected state (a secondary cell or multiple candidate secondary cells for which a carrier aggregation will be activated may be included). Fig. 2E-G & ¶0290 - The base station immediately activates a carrier aggregation for a given secondary cell through an MAC CE with respect to the UE that has made transition to the RRC connected state. Fig. 2E-G & ¶0293 - the UE may perform a Resume procedure for transition from an inactive state to a connected state.  First, at step 2f-65, the UE 2f-01 transmits a Resume request message (RRC connection resume request message) to the base station 2f-02.  At step 2f-70, the UE 2f-01 receives a Resume message (RRC connection resume message) from the base station 2f-02.  The Resume message may include configuration information for carrier aggregation activation for secondary cells.  For example, the Resume message may include carrier aggregation configuration information for a secondary cell No. 2. Fig. 2E-G & ¶0297 - The UE 2f-01 makes transition to the RRC connected state (2f-80) through the processes.  Thereafter, a carrier aggregation for given secondary cells is activated through the MAC CE to indicate the carrier aggregation activation of the base station 2f-02 (step 2f-85)).
Yet, Jin does not expressly teach the communication terminal device maintains the secondary base station configuration information even when at least one of the master base station and the secondary base station is changed during the RRC_INACTIVE,
However, in the analogous art, Teyeb explicitly discloses the communication terminal device maintains the secondary base station configuration information even when at least one of the master base station and the secondary base station is changed during the RRC_INACTIVE (Fig. 1-8 & ¶0097 - if the target node B is inter-RAT, intra-system, for example, NR to/from LTE connected to 5GC, the target node B may prepare an RRC reconfiguration message, which may be RRCConnectionReconfiguration in LTE or RRCReconfiguration in NR. The target node B may then send the RRC reconfiguration message to the source node A. The RRC reconfiguration message will completely reconfigure the lower layer (RLC/MAC/PHY) configuration of the UE considering the target RAT. However, the UE will keep the upper layer (PDCP/SDAP) configuration in order to enable loss-less handover. For example, the UE may maintain the protocol state and the configuration for the upper layer. Fig. 1-8 & ¶0098 - When the UE receives the RRC reconfiguration message tunneled inside the MobilityFrom(XX)Command, it will only reset the lower protocol layers (RLC/MAC/PHY) since this is an intra-System handover, but keep the upper layer (SDAP/PDCP) protocol state and configuration enabling support for loss-less, in-order delivery of PDCP packets in target RAT. Fig. 1-8 & ¶0105 - Particular embodiments above (also see Table 5 in ¶0104) for intra-system, inter-RAT handover (e.g., LTE/5GC to or from NR, see ¶0016) are also applicable for UEs moving in RRC INACTIVE state between LTE and NR. In this case, the UE will also keep the upper layer (SDAP/PDCP) configuration while the lower layer (RLC/MAC/PHY) configuration which is RAT specific is reset).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jin’s invention of a system and a method for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state in a next-generation mobile communication system to include Teyeb’s invention of a system and a method for inter-RAT (Radio Access Technology) handover between LTE and NR (New Radio), because it  provides an effective mechanism for intra-system/inter-RAT handover (e.g., LTE/5GC to and from NR), in turns, avoid unnecessary reconfigurations and service interruptions during the intra-system/inter-RAT handover. (Teyeb,¶0001/¶0016-¶0017)


Re. Claim 2 , Jin and Teyeb teach claim 1.
Yet, Jin does not expressly teach wherein the maintained secondary base station configuration information includes configuration information of Service Data Adaptation Protocol (SDAP), and the communication terminal device again transitions to the RRCCONNECTED using the maintained configuration information of the SDAP.
However, in the analogous art, Teyeb explicitly discloses wherein the maintained secondary base station configuration information includes configuration information of Service Data Adaptation Protocol (SDAP), and the communication terminal device again transitions to the RRCCONNECTED using the maintained configuration information of the SDAP. (Fig. 1-8 & ¶0097 - if the target node B is inter-RAT, intra-system, for example, NR to/from LTE connected to 5GC, the target node B may prepare an RRC reconfiguration message, which may be RRCConnectionReconfiguration in LTE or RRCReconfiguration in NR. The target node B may then send the RRC reconfiguration message to the source node A. The RRC reconfiguration message will completely reconfigure the lower layer (RLC/MAC/PHY) configuration of the UE considering the target RAT. However, the UE will keep the upper layer (PDCP/SDAP) configuration in order to enable loss-less handover. For example, the UE may maintain the protocol state and the configuration for the upper layer. Fig. 1-8 & ¶0098 - When the UE receives the RRC reconfiguration message tunneled inside the MobilityFrom(XX)Command, it will only reset the lower protocol layers (RLC/MAC/PHY) since this is an intra-System handover, but keep the upper layer (SDAP/PDCP) protocol state and configuration enabling support for loss-less, in-order delivery of PDCP packets in target RAT. Fig. 1-8 & ¶0105 - Particular embodiments above (also see Table 5 in ¶0104) for intra-system, inter-RAT handover (e.g., LTE/5GC to or from NR, see ¶0016) are also applicable for UEs moving in RRC INACTIVE state between LTE and NR. In this case, the UE will also keep the upper layer (SDAP/PDCP) configuration while the lower layer (RLC/MAC/PHY) configuration which is RAT specific is reset).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jin’s invention of a system and a method for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state in a next-generation mobile communication system to include Teyeb’s invention of a system and a method for inter-RAT (Radio Access Technology) handover between LTE and NR (New Radio), because it  provides an effective mechanism for intra-system/inter-RAT handover (e.g., LTE/5GC to and from NR), in turns, avoid unnecessary reconfigurations and service interruptions during the intra-system/inter-RAT handover. (Teyeb,¶0001/¶0016-¶0017)
Re. Claim 4, Jin and Teyeb teach claim 1.
Jin further discloses wherein the maintained secondary base station configuration information includes configuration information of Packet Data Convergence Protocol (PDCP), and the communication terminal device again transitions to the RRC_CONNECTED using the maintained configuration information of the PDCP. (¶0011 - The disclosure provides an operation in a bearer change when a handover or sequence number change operation occurs in the dual connectivity of LTE and NR newly introduced in a next-generation mobile communication system. In particular, the disclosure provides a change operation from an LTE PDCP to an NR PDCP through a PDCP re-establishment operation if a PDCP version change of the bearer changes is necessary and a related operation. ¶0012 -  upon transition from an inactive state to a connected state, if such transition operates similar to the existing transition from an idle state to a connected state, a lot of time is taken to newly establish a connection and activate a carrier aggregation. …. a method and device for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state. ¶0015 - a terminal re-establishing a packet data convergence protocol (PDCP) in a wireless communication system, including a transceiver transmitting and receiving signals and a controller configured to receive, via the transceiver from a base station, a message including PDCP re-establishment information for a data radio bearer (DRB), the base station configured a radio resource control (RRC) connection, identify whether configuration information for a service data adaptation protocol (SDAP) layer is included in the PDCP re-establishment information, and determine whether to perform a PDCP re-establishment procedure of changing the DRB, operating as a PDCP of a first system, into a PDCP of a second system based on a result of the identification. ¶0047 - a terminal can rapidly perform carrier aggregation activation when it switches to a connected state because a base station properly provides configuration information when the terminal enters an inactive state in a next-generation mobile communication system. See ¶0150-¶0151 along with Fig. 1F.).

Re. Claim 5 , Jin and Teyeb teach claim 1.
Yet, Jin does not expressly discloses wherein the maintained secondary base station configuration information includes configuration information of Service Data Adaptation Protocol (SDAP) and of Packet Data Convergence Protocol (PDCP), and the communication terminal device again transitions to the RRC_CONNECTED using a combination of the maintained configuration information of the SDAP and configuration information of the PDCP.
However, in the analogous art, Teyeb explicitly discloses wherein the maintained secondary base station configuration information includes configuration information of Service Data Adaptation Protocol (SDAP) and of Packet Data Convergence Protocol (PDCP), and the communication terminal device again transitions to the RRC_CONNECTED using a combination of the maintained configuration information of the SDAP and configuration information of the PDCP (Fig. 1-8 & ¶0097 - if the target node B is inter-RAT, intra-system, for example, NR to/from LTE connected to 5GC, the target node B may prepare an RRC reconfiguration message, which may be RRCConnectionReconfiguration in LTE or RRCReconfiguration in NR. The target node B may then send the RRC reconfiguration message to the source node A. The RRC reconfiguration message will completely reconfigure the lower layer (RLC/MAC/PHY) configuration of the UE considering the target RAT. However, the UE will keep the upper layer (PDCP/SDAP) configuration in order to enable loss-less handover. For example, the UE may maintain the protocol state and the configuration for the upper layer. Fig. 1-8 & ¶0098 - When the UE receives the RRC reconfiguration message tunneled inside the MobilityFrom(XX)Command, it will only reset the lower protocol layers (RLC/MAC/PHY) since this is an intra-System handover, but keep the upper layer (SDAP/PDCP) protocol state and configuration enabling support for loss-less, in-order delivery of PDCP packets in target RAT. Fig. 1-8 & ¶0105 - Particular embodiments above (also see Table 5 in ¶0104) for intra-system, inter-RAT handover (e.g., LTE/5GC to or from NR, see ¶0016) are also applicable for UEs moving in RRC INACTIVE state between LTE and NR. In this case, the UE will also keep the upper layer (SDAP/PDCP) configuration while the lower layer (RLC/MAC/PHY) configuration which is RAT specific is reset).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jin’s invention of a system and a method for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state in a next-generation mobile communication system to include Teyeb’s invention of a system and a method for inter-RAT (Radio Access Technology) handover between LTE and NR (New Radio), because it  provides an effective mechanism for intra-system/inter-RAT handover (e.g., LTE/5GC to and from NR), in turns, avoid unnecessary reconfigurations and service interruptions during the intra-system/inter-RAT handover. (Teyeb,¶0001/¶0016-¶0017)
Re. Claim 6 , Jin and Teyeb teach claim 1.
Jin further teaches wherein the communication terminal device maintains secondary base station configuration information within the communication terminal device even after transitioning from RRC_CONNECTED to RRCINACTIVE (Fig. 2E-G & ¶0023 -  a method for a terminal to change a radio resource control (RRC) state, including identifying whether information on a secondary cell with which a cell configuration is to be maintained is included in a control message received from a base station, determining whether to maintain the cell configuration of the secondary cell in the RRC inactive state based on a result of the identification, and maintaining the cell configuration determined in determining whether to maintain the cell configuration. Fig. 2E-G & ¶0024 - Furthermore, in the method, identifying whether information on a secondary cell with which a cell configuration is to be maintained is included may further include identifying whether the control message is a message to indicate the transition of the terminal to the RRC inactive state (from RRC Connected state, see Fig. 2F) and identifying whether a first SCell list indicative of a secondary cell is included in the information. Fig. 2E-G & ¶0284 - If a UE is in an inactive state in an LTE or NR system, a method using UE context may be considered. That is, when the UE makes transition to an inactive state, a base station may indicate that the UE should maintain a configuration for a secondary cell. See, Option 1 from ¶0285 to ¶0287 and Option 2 from ¶0288 to ¶0290, as both options can reduce a time delay necessary for corresponding operation because a UE performs the operation of performing RF synchronization and tuning on the configured secondary cells. Fig. 2E-G & ¶0293 - at step 2f-45, the base station 2f-02 may indicate that the UE 2f-01 should make transition to an inactive state (from RRC Connected state, see Fig. 2F) for a cause, such as the absence of downlink data. ….. the RRC message may include an indication for a configuration that needs to be maintained in secondary cells Nos.  2 and 3.  The UE 2f-01 may transmit, to the base station 2f-02, a confirm message (e.g., RRC connection reconfiguration complete message, RRC connection release complete message) for the message at step 2f-50, and may make transition to an inactive state at step 2f-55.  Jin’s disclosures as described above,  provides an efficient mechanism for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state in a next-generation mobile communication system), 
Yet, Jin does not expressly teach the communication terminal device maintains the secondary base station configuration information within the communication terminal device even when at least one of the master base station and the secondary base station is changed during the RRC INACTIVE.
However, in the analogous art, Teyeb explicitly discloses the communication terminal device maintains the secondary base station configuration information within the communication terminal device even when at least one of the master base station and the secondary base station is changed during the RRC INACTIVE. (Fig. 1-8 & ¶0097 - if the target node B is inter-RAT, intra-system, for example, NR to/from LTE connected to 5GC, the target node B may prepare an RRC reconfiguration message, which may be RRCConnectionReconfiguration in LTE or RRCReconfiguration in NR. The target node B may then send the RRC reconfiguration message to the source node A. The RRC reconfiguration message will completely reconfigure the lower layer (RLC/MAC/PHY) configuration of the UE considering the target RAT. However, the UE will keep the upper layer (PDCP/SDAP) configuration in order to enable loss-less handover. For example, the UE may maintain the protocol state and the configuration for the upper layer. Fig. 1-8 & ¶0098 - When the UE receives the RRC reconfiguration message tunneled inside the MobilityFrom(XX)Command, it will only reset the lower protocol layers (RLC/MAC/PHY) since this is an intra-System handover, but keep the upper layer (SDAP/PDCP) protocol state and configuration enabling support for loss-less, in-order delivery of PDCP packets in target RAT. Fig. 1-8 & ¶0105 - Particular embodiments above (also see Table 5 in ¶0104) for intra-system, inter-RAT handover (e.g., LTE/5GC to or from NR, see ¶0016) are also applicable for UEs moving in RRC INACTIVE state between LTE and NR. In this case, the UE will also keep the upper layer (SDAP/PDCP) configuration while the lower layer (RLC/MAC/PHY) configuration which is RAT specific is reset).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jin’s invention of a system and a method for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state in a next-generation mobile communication system to include Teyeb’s invention of a system and a method for inter-RAT (Radio Access Technology) handover between LTE and NR (New Radio), because it  provides an effective mechanism for intra-system/inter-RAT handover (e.g., LTE/5GC to and from NR), in turns, avoid unnecessary reconfigurations and service interruptions during the intra-system/inter-RAT handover. (Teyeb,¶0001/¶0016-¶0017)





Response to Arguments
Applicant's arguments filed on 06/17/2022  have been fully considered but they are not persuasive.

Regarding remarks in pages 5-6 for independent claims 1 and 3, applicant argues that Jin fails to teach, ”the communication terminal device maintains secondary base station configuration information on configuring the secondary base station even after transitioning from RRC_CONNECTED to RRCINACTIVE “.  Examiner respectfully disagrees with the applicant. 
As mentioned in the previous office action, Jin discloses a method for a terminal to change a radio resource control (RRC) state, including identifying whether information on a secondary cell with which a cell configuration is to be maintained is included in a control message received from a base station, determining whether to maintain the cell configuration of the secondary cell in the RRC inactive state based on a result of the identification, and maintaining the cell configuration determined in determining whether to maintain the cell configuration. See ¶0023 along with Fig. 2E-G. Jin also discloses, for example, in ¶0284, “If a UE is in an inactive state in an LTE or NR system, a method using UE context may be considered. That is, when the UE makes transition to an inactive state, a base station may indicate that the UE should maintain a configuration for a secondary cell”. See, Option 1 from ¶0285 to ¶0287 and Option 2 from ¶0288 to ¶0290, as both options can reduce a time delay necessary for corresponding operation because a UE performs the operation of performing RF synchronization and tuning on the configured secondary cells.  Jin further discloses, for example, in ¶0293, “at step 2f-45, the base station 2f-02 may indicate that the UE 2f-01 should make transition (from RRC Connected, see 2f-25 in Fig. 2F) to an inactive state for a cause, such as the absence of downlink data. ….. the RRC message may include an indication for a configuration that needs to be maintained in secondary cells Nos.  2 and 3.  The UE 2f-01 may transmit, to the base station 2f-02, a confirm message (e.g., RRC connection reconfiguration complete message, RRC connection release complete message) for the message at step 2f-50, and may make transition to an inactive state at step 2f-55“, a quite contrast to applicant’s remarks at least in pages 5-6 as submitted on 06/17/2022.

In reference to Yang’s reference (i.e., 2021/0120475 as used in previous office actions), a new reference (Teyeb [Wingdings font/0xF3] 2021/0337436) is used in the current office action, hence, moot.

For these reasons, it is maintained that independent claims 1 and 3 are  unpatentable over Jin, in view of Teyeb (a new reference [Wingdings font/0xF3] 2021/0337436).

As all other dependent claims depend either directly or indirectly from the independent claim  1,  similar rationale also applies to all respective dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Byun et al Abstract, ¶0133, ¶0150-¶0165,  along with Fig.10-12.
3GPP TSG-RAN WG2 2018 RAN2 Ad-hoc Meeting, R2-1801417; Source:	Samsung; 
Title: Suspension of UE to RRC_INACTIVE in MR dual connectivity, Vancouver, Canada, 21th-25th January 2018 . See §2, §3 (Observation 1).
3GPP TSG-RAN WG2 #101; R2-1802643; Source:	Ericsson; Title:	RRC procedures for inter-RAT mobility from NR to E-UTRA, Athens, Greece, 26th February – 2nd March 2018. See §2.2.	
3GPP TSG-RAN WG2 #101bis; R2-1804796;  Source: Ericsson; Title: TP to 36.331 for inter-RAT mobility between NR and E-UTRA, Sanya, P.R. of China, 16th – 20th May 2018. See §1-§2.
3GPP TSG-RAN WG2 #102; R2-1807386; Source:	MediaTek Inc.; Title: SDAP state storage for inactive state, Busan, South Korea, 21st – 25th May 2018. See §2.

The aforementioned references are in addition to what was reported in earlier office actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467